Citation Nr: 1723222	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral knee disability.

2. Entitlement to service connection for bilateral hip disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service in the Army from February 1971 to December 1972, from June 1975 to June 1977, and from September 1983 to June 1989 and active service in the Air Force from August 1993 to January 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011, decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In May 2016, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in October 2015; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his bilateral knee disability began in service, or alternatively, is secondary to his service-connected back disability.  He also contends his bilateral hip disability is secondary to his service-connected back disability.

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

In a November 2010 treatment note the Veteran's treating nurse practitioner assessed the veteran with "bilateral knee pain, the right worse than the left possibly the result of altered gait with suggestion of patellar tracking issues."  The nurse practitioner also assessed the Veteran with "low-back/dorsal hip pain likely the ongoing result of low-back issues" and "right trochanteric bursitis, likely the result of altered gait dynamics."

The Veteran underwent a VA examination in December 2010 at which he was diagnosed with patellofemoral pain syndrome and bilateral hip strain with greater trochanteric bursitis.  The Veteran told the examiner he gets flare-ups of back pain once or twice a year, lasting a week to a week and a half, which he believes causes him to alter the way he walks, causing pain in his hips and knees.  He reported his hip specifically gets hiked on one side or the other during the flare-ups.  He stated that after the flare-ups the pain in his hips and knees never fully resolves.

With respect to the etiology of the Veteran's knee disability, the examiner opined that the Veteran's knee problems are not associated with his service-connected back disability.  The examiner explained that the Veteran had no compensatory mechanism in office to indicate that he is overloading one or another and bilateral knee pain with peripatellar pain could be even degenerative in nature, given that he does have some mild medial joint line pain.

With respect to the etiology of the Veteran's hip disability, the examiner opined that the Veteran's hip condition is not associated with his service-connected back disability.  The examiner explained that the Veteran has no compensatory mechanism from one side to the other.  He opined that it is at least as likely as not the normal progression for the Veteran's age.

In its May 2016 remand, the Board ordered that an addendum VA opinion be obtained as the December 2010 VA examiner did not address the question of whether the Veteran's back disability has permanently aggravated either his knee or hip disabilities.  Further, the examiner based his opinion on the lack of compensatory mechanism at the time of the examination.  However, the Veteran has stated that his altered gait occurs during flare-ups of his back pain, which he was not having at the time of the VA examination.  Therefore, the Board ordered that the addendum opinion consider whether the Veteran's reported altered gait during flare ups of back pain once or twice a year, lasting a week to a week and a half, at least as likely as not caused or aggravated either his knee or hip conditions.

In August 2016 a VA physician assistant reviewed the Veteran's claims file and provided an additional VA opinion.  The reviewer opined that the Veteran's back flare-ups would not be expected to contribute to the development of arthritis in his hips or knees beyond what is expected in a 67-year-old.  However, the evidence does not reflect that the Veteran has been diagnosed with arthritis of the hips or knees.  Rather, the Veteran's hip diagnoses are bilateral hip strain and trochanteric bursitis and his knee diagnosis is patellofemoral pain syndrome.  Therefore, the Board finds that the 2016 VA opinion is inadequate.  On remand, a new VA opinion must be obtained as to whether it is at least as likely as not that the Veteran's diagnosed hip disability (to include hip strain and tronchanteric bursitis) and his diagnosed knee disability (to include patellofemoral pain syndrome), were caused or aggravated by his service-connected back disability.  The examiner must consider the Veteran's lay statements that his altered gait occurs during flare-ups of his back pain that occurs once or twice a year, lasting a week to a week and a half.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum VA opinion as to whether it is at least as likely as not that the Veteran's bilateral hip disability, diagnosed as hip strain and tronchanteric bursitis, and his bilateral knee disability, diagnosed as patellofemoral pain syndrome, were caused or aggravated by his service-connected degenerative changes to the thoracolumbar spine.  The examiner should specifically discuss the Veteran's report of having an altered gait during flare-ups of back pain once or twice a year, lasting a week to a week and a half.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


